Citation Nr: 0931743	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right shoulder disability, non-
Hodgkin's lymphoma, including as secondary to herbicide 
exposure, and hepatitis C.  The Veteran submitted a notice of 
disagreement with all three issues in January 2005, and the 
RO issued a statement of the case on all three issues in 
August 2005.  In a January 2009 Informal Hearing 
Presentation, the Veteran's representative listed all three 
issues as on appeal.  However, on the Veteran's substantive 
appeal received in September 2005, he had indicated that he 
was only appealing the issue of service connection for a 
right shoulder disability.  Therefore, an appeal was not 
perfected as to the non-Hodgkin's lymphoma and hepatitis C 
claims.

In January 2009, the Board remanded the claim in order for 
the Veteran to be scheduled for a hearing before then Board.  
Although he was notified in April 2009 of the scheduled 
hearing date, the Veteran did not appear for the May 2009 
hearing, and no additional evidence has been provided. 


FINDING OF FACT

There is no competent medical evidence of record showing that 
the Veteran has a current right shoulder disability. 


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Veteran's service treatment records are negative for any 
complaint, diagnosis, or treatment of a right shoulder injury 
or disability.  They do reflect that in July 1970 and in 
August 1970, he received treatment for a fracture of the 
right elbow.  X-ray examination of the right elbow was 
normal.  In February 1971, he was noted to have chronic pain 
at the right elbow due to an old fracture.  However, 
complaints or findings regarding the right shoulder were not 
documented.  On May 1971 separation examination, no 
abnormality of the right shoulder was found.  As no 
abnormality of the right shoulder was found in service, the 
Board accordingly finds that there was no combination of 
manifestations sufficient to identify a chronic right 
shoulder disability during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the veteran's claim for service connection of a right 
shoulder disability.  38 C.F.R. § 3.303(b).  Unfortunately, 
the Veteran has not submitted any medical evidence regarding 
his right shoulder, nor has he complained of a continuity of 
symptoms since service.  In September 2005, he indicated that 
a new MRI had been taken of his right shoulder and he would 
forward the results to the VA along with an opinion by his 
private physician.  However, no such medical evidence was 
received following this statement.  Additionally, the Veteran 
has not identified any medical evidence regarding his right 
shoulder for which the RO might use to further develop his 
claim.  To that extent, the Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

In this case, there is no competent medical evidence of 
record showing that the Veteran has a current right shoulder 
disability.  Absent any evidence of a current diagnosis of a 
right shoulder disability, service connection for such a 
disability must, necessarily, be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the statements of the Veteran 
asserting a relationship between a claimed right shoulder 
disability and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
that it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  While the Veteran has complained of a right 
shoulder condition, he is not competent to diagnose such a 
condition or relate it to an incident in service, and a 
medical professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the competent evidence of record does not demonstrate 
that the Veteran has a diagnosis of a right shoulder 
disability.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the RO sent correspondence in May 2004 that informed 
the Veteran about the information and evidence necessary to 
substantiate his claim and of his and VA's respective duties, 
as well as notice of what type of information and evidence 
was needed to establish disability ratings and an effective 
date.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 statement of the case.  The 
Veteran was sent additional notice in March 2006.  However, 
the Board finds that the issuance of a supplemental statement 
of the case is not required because no evidence was received 
after the August 2005 statement of the case.  38 C.F.R. 
§§ 19.31, 19.37.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, identified, and available evidence has been 
obtained.  The RO obtained all private records for which the 
Veteran provided an authorization and consent to release 
information to VA.  A VA examination is not required in this 
case because the Veteran has not indicated that he suffered 
an event, injury or disease in service related to his right 
shoulder, nor has he reported suffering continuity of right 
shoulder symptomatology since service.  And as noted above, 
there is no competent medical evidence of record showing that 
the Veteran suffers from a current right shoulder disorder.  
There is no evidence indicating that the Veteran has a right 
shoulder disorder that may be 



associated with his active service.  See 38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
the duty to assist.


ORDER

Service connection for a right shoulder disability is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


